DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2021 has been entered.
 
Status of Claims
3.	Claims 1 and 4-12 are pending in this application.

Allowable Subject Matter
4.	Claims 1 and 4-12 are allowed. 
Reason for Allowance
5.	The prior art of records considered as a whole fails to anticipate or render limitations "… a system with specific structures (especially underlined) for performing on-demand cloud-based transcoding of video streams comprising (a) a video splitter (b) a transcoding task scheduler (c) at least one transcoding virtual machine (d) an elasticity manager (e) a video merger (f) a video repository and (g) a caching policy; wherein the at least one transcoding virtual machine comprises a local queue; wherein said elasticity manager comprises at least one dynamic resource provisioning policies; wherein the video splitter comprises at least one video stream that is split into segments with at least one Group of Pictures that can be individually transcoded; wherein the segments are transcoded with one said Group of Pictures; wherein the transcoding task scheduler does not comprise prior knowledge of an arrival pattern of Groups of Pictures to the system; and wherein the dynamic resource provisioning policies comprise functionality to predict a deadline miss rate that will occur at a subsequent provisioning event…” in Independent Claim 1 to be obvious. 

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426